PER CURIAM.
This case involves the disposition of the final payment, approximately $15,000, on a sewer construction contract for the city of Albany in which appellant Unified Contractors, Inc. was the general contractor and respondents were suppliers to a now bankrupt subcontractor. The city brought this suit seeking adjudication of the relative rights of all defendants including appellants and respondents. The trial court awarded respondent J. W. Copeland Yards $476.14, and respondent L. D. VanOver Construction, Inc. $1,202.79, together with interest, and the remainder of the final payment to appellant. The only argument advanced by appellants consisted of a quotation from a section of an encyclopedia. Respondents correctly point out that the quotation is taken out of context. The section when read in its entirety supports respondents’ position. We are satisfied that the trial court reached the correct result.
Affirmed.